UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Healthway Shopping Network, Inc. (Exact name of registrant as specified in its charter) Florida 75-3262502 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1lorida Mango Rd., Suite 22, West Palm Beach, FL 33409 (Address of principal executive offices)(Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock OTCBB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates:333-166983(if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stockpar value .0000001 (Title of class) (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The following description of the authorized capital stock of Healthway Shopping Network, Inc. ( the “Company”) does not purport to be complete and is subject to and qualified in its entirety by its Articles of Incorporation, which are included as an exhibit to the Registration Statement on Form S-1 filed with the Securities and Exchange Commission on 3-15-2012 (File no. 333-166983 ). Common Stock The Company is authorized to issue 200,000,000 shares of common stock, par value $ .0000001,190,100,000 share of common stock are issued and outstanding as of November 19, 2013 . Each holder of shares of our common stock is entitled to one vote for each share held of record on all matters submitted to the vote of shareholders, including the election of directors. The holders of shares of common stock have no preemptive, conversion, subscription or cumulative voting rights. Preferred Stock , Warrants and Options Currently, there are no Preferred stock, warrants or options or other convertible securities outstanding. SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. (Registrant) Healthway Shopping Network, Inc. Date November 19, 2013 By/s/ Cleveland Gary(CEO and Director) *Print the name and title of the signing officer under his signature.
